Exhibit 10.6

 



AMENDMENT NO. 2 TO
THE MASTER AGREEMENT

 

THIS AMENDMENT NO. 2, dated as of February 22, 2019 (this “Amendment”), to the
Master Agreement, dated as of November 13, 2018, as amended by Amendment No. 1,
dated as of January 30, 2019 (as amended, modified or otherwise supplemented
from time to time, the “Master Agreement”), is entered into by and among General
Electric Company, a New York corporation (“GE”), Baker Hughes, a GE company, a
Delaware corporation (“BHGE”), and Baker Hughes, a GE company, LLC, a Delaware
limited liability company and an indirect subsidiary of BHGE (“BHGE LLC”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Master Agreement.

 

WITNESSETH:

 

WHEREAS, Section 6.09 of the Master Agreement permits the parties to amend the
Master Agreement by an instrument in writing signed on behalf of each of the
parties thereto; and

 

WHEREAS, GE, BHGE and BHGE LLC desire to amend certain provisions of the Master
Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, GE, BHGE and BHGE LLC
hereby agree as follows:

 

Section 1. Amendments to the Master Agreement.

 

1.1           Section 1.01(a) of the Master Agreement is hereby amended to amend
and restate the definition of “Term Sheet Effective Date” as follows:

 

““Term Sheet Effective Date” means March 1, 2019.”

 

Section 2. Effect on the Master Agreement. Other than as specifically set forth
herein, all other terms and provisions of the Master Agreement shall remain
unaffected by the terms of this Amendment, and shall continue in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party under the Master
Agreement.

 

Section 3. Controls Tools List. Between the date hereof and March 1, 2019, the
parties shall work together in good faith to agree to the Controls Tools List
(as defined in and as contemplated by the Amended and Restated Intercompany
Services Agreement).

 

Section 4. Headings; Interpretations. The headings set forth in this Amendment
are for convenience of reference purposes only and shall not affect or be deemed
to affect in any way the meaning or interpretation of this Amendment or any term
or provision hereof. The

 

 

 

parties agree that all references in the Master Agreement to “the date hereof”
or “the date of this Agreement” shall refer to November 13, 2018.

 

Section 5. Counterparts; Electronic Transmission of Signatures. This Amendment
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, and delivered by means of electronic mail transmission or
otherwise, each of which when so executed and delivered shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

 

Section 6. Severability. If any provision of this Amendment shall be held to be
illegal, invalid or unenforceable under any applicable Law, then such
contravention or invalidity shall not invalidate the entire Amendment. Such
provision shall be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification shall render it legal,
valid and enforceable, then this Amendment shall be construed as if not
containing the provision held to be invalid, and the rights and obligations of
the parties hereto shall be construed and enforced accordingly.

 

Section 7. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the Laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York.

 

[The remainder of this page has been
intentionally left blank; the next page is the signature page.]

 

2

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
date first written above by their respective duly authorized officers.

 

GENERAL ELECTRIC COMPANY   By: /s/ James M. Waterbury   Name: James M. Waterbury
  Title: Vice President

 


BAKER HUGHES, A GE COMPANY   By: /s/ Lee Whitley   Name: Lee Whitley   Title:
Corporate Secretary

 

 



BAKER HUGHES, A GE COMPANY, LLC   By: /s/ Lee Whitley   Name: Lee Whitley  
Title: Corporate Secretary

 

 



 



 

